OPINION — AG — ** TRANSFERS — SPECIAL EDUCATION — SCHOOLS ** (1) THE GENERAL TRANSFER OUTLINED IN 70 O.S. 8-101 [70-8-101] THROUGH 70 O.S. 8-110 [70-8-110] ARE SUPERCEDED BY THE SPECIAL EDUCATION TRANSFER PROVISION SET FORTH IN 70 O.S. 13-103 [70-13-103] AND THE RULES AND REGULATIONS OF THE STATE BOARD OF EDUCATION. (2) CANCELLATION OF SPECIAL EDUCATION TRANSFERS ARE SUBJECT TO THE RULES AND REGULATIONS OF THE STATE BOARD OF EDUCATION AND THE PROCEDURAL DUE PROCESS REQUIREMENTS OUTLINE AT20 U.S.C.A. 1415, OF THE `EDUCATION FOR ALL HANDICAPPED CHILDREN'S ACT' (EDUCATION, EDUCATIONAL PLACEMENT, CHILDREN, COSTS, FUNDED, CANCELLATION) CITE: 70 O.S. 13-101 [70-13-101], 70 O.S. 13-103 [70-13-103] (KAY HARLEY JACOBS)